DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth. The examiner believes that claim 30 may have been intended to depend on claim 29 instead of claim 40 and the claim will be examined as such for the rest of this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 8-11, 14, 15, 18, 21-24, 27-28, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20210385676 A1) in view of Li (US 20220201581 A1).
Regarding claim 1, Yu discloses:
“A method for wireless communication at a user equipment (UE), comprising: monitoring one or more first synchronization signal block transmission opportunities for one or more synchronization signal block transmissions;” ([para 0069]: “In embodiments, one or more SSBs may be selected based on one or more the SSB scanning measurements in the SSB scanning mode 505 within one or more measurement gaps.”)
“determining … of the one or more synchronization signal block transmissions based at least in part on monitoring the one or more first synchronization signal block transmission opportunities;” ([para 0069]: “A quality metric may include, but is not limited to, reference signal received power (RSRP), reference signal received quality (RSRQ), signal to noise and interference (SINR), and received signal strength indicator (RSSI) measurement results of the SSBs. In some embodiments, the UE 105 may select the strongest one or more SSBs based on the scanning measurements.”)
“selecting a mode for monitoring one or more second synchronization signal block transmission opportunities based at least in part on … of the one or more synchronization signal block transmissions relative to a threshold,” ([para 0069]: “If quality metrics of those SSBs are greater than a scanning threshold, the UE 105 may switch to the SSB tracking mode 510.” Wherein not switching modes is equivalent to selecting the current mode.)
“wherein selecting the mode for monitoring comprises selecting the mode from a set that includes a first mode for monitoring a first quantity of the one or more second synchronization signal block transmission opportunities and a second mode for monitoring a second quantity less than the first quantity of the one or more second synchronization signal block transmission opportunities; and monitoring at least one of the one or more second synchronization signal block transmission opportunities according to the mode for monitoring.” ([para 0068]: “In the SSB scanning mode 505, the UE 105 may perform one or more SSB scanning measurements, which may be the same as or substantially similar to the RRM measurements based on SSB bursts described with respect to FIG. 4A. In the SSB tracking mode 510, the UE 105 may perform one or more SSB tracking measurements, which may be the same as or substantially similar to the RRM measurements based on SSB timing groups described with respect to FIG. 4B.”)
Yu does not disclose determining and selecting a mode based on “a failure rate” of the SSB transmissions.
However, Li discloses the feature determining and selecting a mode based on “a failure rate” of the SSB transmissions ([para 0124]: “For example, the terminal device uses a synchronization signal block (synchronization signal block, SSB) indicated in a radio link monitoring (radio link monitoring, RLM) reference signal resource configured on the network side, maps the SSB to a corresponding SSB block error rate (Block Error Ratio, BLER), and compares the SSB BLER with an out-of-synchronization threshold (Qout)/an in-synchronization threshold (Qin), to determine whether to trigger out-of-sync/in-sync indication reporting, Qout is an out-of-sync triggering threshold, and Qin is an in-sync triggering threshold.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yu and Li, to modify the quality metric as disclosed by Yu, to be an SSB failure rate as disclosed by Li. The motivation for utilizing the SSB failure rate is that like the other metrics disclosed in Yu, it is a metric that indicates transmission reliability and thus can be used similarly to implement techniques that optimize communications. Therefore, it would have been obvious to combine Yu with Li to obtain the invention as specified in the instant claim.
Regarding claim 2, Yu in view of Li discloses all the features of the parent claim.
Yu further discloses “wherein selecting the mode for monitoring one or more second synchronization signal block transmission opportunities comprises: selecting the first mode when the failure rate of the one or more synchronization signal block transmissions is greater than the threshold; or; and selecting the second mode when the failure rate of the one or more synchronization signal block transmissions is less than the threshold.” ([para 0069]: “If quality metrics of those SSBs are greater than a scanning threshold, the UE 105 may switch to the SSB tracking mode 510.” Wherein “failure rate” is taught by Li as discussed in relation to the parent claim.)
Regarding claim 5, Yu in view of Li discloses all the features of the parent claim.
Yu further discloses “wherein the second quantity of the one or more second synchronization signal block transmission opportunities comprises a single synchronization signal block transmission opportunity of the one or more second synchronization signal block transmission opportunities.” ([para 0065]: “In embodiments, if an SSB group contains SSBs that need to be monitored only at one inter-frequency layer, e.g., the SSB group 1, 3, or 4 in FIG. 4B, the UE 105 may determine to measure the SSB group at that inter-frequency layer within each scheduled measurement gap so that the measurement update rate can be one per one measurement gap.”)
Regarding claim 8, Yu in view of Li discloses all the features of the parent claim.
Yu further discloses “comparing the failure rate of the one or more synchronization signal block transmissions to the threshold, wherein selecting the mode for monitoring one or more second synchronization signal block transmission opportunities is based at least in part on comparing the failure rate of the one or more synchronization signal block transmissions to the threshold.” ([para 0069]: “If quality metrics of those SSBs are greater than a scanning threshold, the UE 105 may switch to the SSB tracking mode 510.” Wherein “failure rate” is taught by Li as discussed in relation to the parent claim.)
Regarding claim 9, Yu in view of Li discloses all the features of the parent claim.
Yu does not explicitly disclose “detecting one or more synchronization signal block transmission failures based at least in part on failing to detect at least one synchronization signal block transmission, wherein determining the failure rate of the one or more synchronization signal block transmissions is based at least in part on the one or more detected synchronization signal block transmission failures.”
However, Li further discloses “detecting one or more synchronization signal block transmission failures based at least in part on failing to detect at least one synchronization signal block transmission, wherein determining the failure rate of the one or more synchronization signal block transmissions is based at least in part on the one or more detected synchronization signal block transmission failures.” ([para 0124]: “For example, the terminal device uses a synchronization signal block (synchronization signal block, SSB) indicated in a radio link monitoring (radio link monitoring, RLM) reference signal resource configured on the network side, maps the SSB to a corresponding SSB block error rate (Block Error Ratio, BLER), and compares the SSB BLER with an out-of-synchronization threshold (Qout)/an in-synchronization threshold (Qin), to determine whether to trigger out-of-sync/in-sync indication reporting, Qout is an out-of-sync triggering threshold, and Qin is an in-sync triggering threshold.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yu and Li, to modify the quality metric as disclosed by Yu, to be an SSB transmission failure rate as disclosed by Li. The motivation for utilizing the SSB transmission failure rate is that like the other metrics disclosed in Yu, it is a metric that indicates transmission reliability and thus can be used similarly to implement techniques that optimize communications. Therefore, it would have been obvious to combine Yu with Li to obtain the invention as specified in the instant claim.
Regarding claim 10, Yu in view of Li discloses all the features of the parent claim.
Yu further discloses “monitoring the one or more first synchronization signal block transmission opportunities comprises monitoring the one or more first synchronization signal block transmission opportunities according to the first mode or the second mode.” ([para 0069]: “If quality metrics of those SSBs are greater than a scanning threshold, the UE 105 may switch to the SSB tracking mode 510.” Wherein “failure rate” is taught by Li as discussed in relation to the parent claim.)
Regarding claim 11, Yu in view of Li discloses all the features of the parent claim.
Yu further discloses “wherein the threshold is preconfigured for the UE according to a deployment implementation of the UE, wherein selecting the mode for monitoring is based at least in part on the failure rate of the one or more synchronization signal block transmissions relative to the preconfigured threshold.” ([para 0069]: “One scanning threshold, which may include one value or a set of values, may be configured in accordance by the AN 110 or pre-determined by the UE 105.” Wherein “failure rate” is taught by Li as discussed in relation to the parent claim.)
Claims 14, 15, 18, and 21-24 are substantially similar to claims 1, 2, 5, 8-11 with the differences amounting to that claims 1, 2, 5, 8-11 are directed towards a method while claims 14, 15, 18, 21-24 are directed towards an apparatus containing generic hardware, which is taught by Yu in paragraph 40. Thus, claims 14, 15, 18, and 21-24 are rejected for similar reasons to claims 1, 2, 5, and 8-11.
Claims 27-28 are substantially similar to claims 1-2 with the differences amounting to that claims 1-2 are directed towards a method while claims 27-28 are directed towards an apparatus invoking 35 U.S.C. 112(f), the related structure of which is taught by Yu in paragraph 40. Thus, claims 27-28 are rejected for similar reasons to claims 1-2.
Claims 29-30 are substantially similar to claims 1-2 with the differences amounting to that claims 1-2 are directed towards a method while claims 29-30 are directed towards non-transitory computer-readable medium, which is taught by Yu in paragraph 85. Thus, claims 29-30 are rejected for similar reasons to claims 1-2.

Claim(s) 6-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20210385676 A1) in view of Li (US 20220201581 A1) and further in view of Zheng (US 20210360464 A1).
Regarding claim 6, Yu in view of Li discloses all the features of the parent claim.
Yu in view of Li do not explicitly disclose “detecting one or more synchronization signal block transmissions based at least in part on monitoring at least one of the one or more second synchronization signal block transmission opportunities according to the first mode; determining that the one or more detected synchronization signal block transmissions satisfy a criterion; and refraining from monitoring at least one of the first quantity of the one or more second synchronization signal block transmission opportunities based at least in part on determining that the one or more detected synchronization signal block transmissions satisfy the criterion.”
However, Zheng discloses the missing feature “detecting one or more synchronization signal block transmissions based at least in part on monitoring at least one of the one or more second synchronization signal block transmission opportunities according to the first mode; determining that the one or more detected synchronization signal block transmissions satisfy a criterion; and refraining from monitoring at least one of the first quantity of the one or more second synchronization signal block transmission opportunities based at least in part on determining that the one or more detected synchronization signal block transmissions satisfy the criterion.” ([para 0106]: “The terminal device measures neighboring cells on a frequency of a current SSB, and stops measurement after detecting N neighboring cells whose cell quality parameter thresholds are not less than the cell quality parameter threshold, to obtain the N cells meeting the cell quality parameter threshold.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yu, Li, and Zheng to modify the monitoring as disclosed by Yu, to stop after a criterion is met as disclosed by Zheng. The motivation for stopping further SSB monitoring is that once the criterion is met further monitoring is not necessary and thus by stopping monitoring when this occurs, network efficiency is improved. Therefore, it would have been obvious to combine Yu with Li and Zheng to obtain the invention as specified in the instant claim.
Regarding claim 7, Yu in view of Li discloses all the features of the parent claim.
Yu in view of Li do not explicitly disclose “determining that a quantity of the one or more detected synchronization signal block transmissions that satisfy the criterion exceeds a quantity of at least one synchronization signal block transmission; determining that a signal to noise ratio of the one or more detected synchronization signal block transmissions exceeds a second threshold; or determining that a received signal power of the one or more detected synchronization signal block transmissions exceeds a second threshold..”
However, Zheng discloses the missing feature “detecting one or more synchronization signal block transmissions based at least in part on monitoring at least one of the one or more second synchronization signal block transmission opportunities according to the first mode; determining that the one or more detected synchronization signal block transmissions satisfy a criterion; and refraining from monitoring at least one of the first quantity of the one or more second synchronization signal block transmission opportunities based at least in part on determining that the one or more detected synchronization signal block transmissions satisfy the criterion.” ([para 0099]: “In this scenario, cell quality parameters may be a reference signal received power (RSRP) of a cell, a signal to interference plus noise ratio (signal to SINR) of the cell, and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yu, Li, and Zheng to modify the stopping of monitoring based on a criterion as disclosed by Yu in view of Zheng, to have the criterion be SINR or RSRP as disclosed by Zheng. The motivation for doing so is that RSRP and SINR indicate likelihood of successful transmissions, and thus by taking them into account it allows unnecessary transmissions to be avoided, thus improving network efficiency. Therefore, it would have been obvious to combine Yu with Li and Zheng to obtain the invention as specified in the instant claim.
Claims 19-20 are substantially similar to claims 6-7 with the differences amounting to that claims 6-7 are directed towards a method while claims 19-20 are directed towards an apparatus containing generic hardware, which is taught by Yu in paragraph 40. Thus, claims 19-20 are rejected for similar reasons to claims 6-7.


Allowable Subject Matter
Claims 3-4, 12-13, 16-17, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Yu in view of Li disclose all the features of the parent claim. However, Yu in view of Li do not disclose “wherein the first quantity of the one or more second synchronization signal block transmission opportunities are associated with a first set of quasi-collocated synchronization signal block transmissions.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 3 obvious, over any of the prior art of record, alone or in combination. Claim 16 is similar to claim 3 and contains allowable subject matter for similar reasons. Claims 4 and 17 depend on claims 3 and 16 and contain allowable subject matter based on their dependence.
Regarding claim 12, Yu in view of Li disclose all the features of the parent claim. However, Yu in view of Li do not disclose “wherein the deployment implementation of the UE comprises a frame based equipment deployment scenario or a load based equipment deployment scenario.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 12 obvious, over any of the prior art of record, alone or in combination. Claim 25 is similar to claim 12 and contains allowable subject matter for similar reasons.
Regarding claim 13, Yu in view of Li disclose all the features of the parent claim. However, Yu in view of Li do not disclose “determining the failure rate of the one or more synchronization signal block transmissions comprises determining the failure rate of the one or more synchronization signal block transmissions based at least in part on a failure rate for a listen before talk procedure associated with a base station.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 13 obvious, over any of the prior art of record, alone or in combination. Claim 26 is similar to claim 13 and contains allowable subject matter for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD KHAWAR/             Primary Examiner, Art Unit 2412